DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claim 9 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 2014/0014260) and further in view of Jouanno et al. (US 2016/0083282).
	Regarding claims 1, 4, and 6, Chowdhury discloses a laminated structure comprising an insulating layer 203 (substrate) having primary surfaces, a metal sheet (207; buffer layer) laminated to the insulating layer with an adhesive layer (201), and a flexible glass sheet (209) laminated to the metal sheet with a second adhesive (211) and having a thickness of 50 to 300 µm (0044), overlapping the claimed thickness of less than 0.3 mm.
	Chowdhury discloses the metal sheet comprising stainless steel (0039) and having a thickness of about 0.5 mm to about 2 mm (0040), overlapping the claimed thickness from about 0.1 to about 2.5 mm in claim 1 and 0.5 to 1.5 mm in claim 4. Chowdhury does not expressly teach the metal layer having an elastic modulus of at least 70 GPa (or at least 150 GPa) and a coefficient of thermal expansion between about 4 and 25 ppm*oC-1 (or between 10 and 20 ppm*oC-1), however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the properties of elastic modulus and coefficient of thermal expansion as claimed would be meet by Chowdhury.
	Chowdhury teaches the insulating layer material being a polymer (0037).
	Chowdhury does not teach a suitable thickness for the insulating layer, prompting a person of ordinary skill to look to the prior art for a suitable thickness range and does not disclose an environmental strain of the polymer material of the insulating material. 

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the insulating layer of Chowdhury to have a thickness of 0.1 to 5 mm as taught by Jouanno, for formability of the laminate structure (0100). Moreover, a person of ordinary skill would have found it obvious for the insulating layer of Chowdhury to include polymer material such as polycarbonate or polymethyl methacrylate as taught by Jouanno, to improve strength of the glass laminate (0064).
	Given polycarbonate and polymethyl methacrylate are disclosed as exemplary substrate materials (see specification paragraph 0062-0063), the environmental strain of at least two times greater than that of the glass sheet as claimed in claim 1 and of at least 0.2% as claimed in claim 6 would be met by Chowdhury in view of Jouanno.
	Regarding claim 3, Chowdhury does not expressly teach the metal layer having zero expansion from exposure to 20 to 80% relative humidity at 20oC, however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the property of zero expansion as claimed would be meet by Chowdhury.
	Regarding claim 8, .
Claims 9-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jouanno et al. (US 2016/0083282) and further in view of Chowdhury et al. (US 2014/0014260).
	Regarding claims 9 and 12-13, Jouanno discloses a glass laminate comprising a substrate (130) having a thickness ranging from 0.1 to 5 mm (0100), overlapping the thickness of from about 2.5 to about 50 mm and having an upper and lower primary surface (Fig. 1). Jouanno teaches adhesive layers (174 and 175) on each of the upper and lower surface, respectfully, and a flexible glass sheet 140 laminated by the adhesive layers on at least the upper surface (Fig. 1) and having a thickness of no greater than about 0.3 mm (0007), overlapping the claimed thickness of no greater than 0.3 mm.
	Jouanno does not teach the laminated glass structure comprising a buffer layer laminated to the lower primary surface of the substrate with an adhesive layer. The buffer layer having a thickness from about 0.1 to about 2.5 mm and further having the elastic modulus and coefficient of thermal expansion as claimed.
	Chowdhury, in the analogous field of glass laminates teaches a laminated structure in which a metal sheet (207) is laminated by adhesive layers to a substrate layer (203) and flexible glass layer (209). Chowdhury discloses the metal sheet comprising stainless steel (0039) and having a thickness of about 0.5 mm to about 2 mm (0040), overlapping the claimed thickness from about 0.1 to about 2.5 mm.
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the laminate of Jouanno to include a stainless steel metal layer having a thickness of 0.5 mm to bout 2 mm, as taught by Chowdhury, 
	Chowdhury does not expressly teach the metal layer having an elastic modulus of at least 70 GPa (or at least 150 GPa) and a coefficient of thermal expansion between about 4 and 25 ppm*oC-1 (or between 10 and 20 ppm*oC-1), however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the properties of elastic modulus and coefficient of thermal expansion as claimed would be meet by the prior art.
	Regarding claims 10 and 14, Jouanno teaches a glass laminate comprising a non-glass substrate including polymer material such as polycarbonate or polymethyl methacrylate (0067). Given polycarbonate and polymethyl methacrylate are disclosed as exemplary substrate materials (see specification paragraph 0062-0063), the environmental strain of at least two times greater than that of the glass sheet as claimed in claim 10 and of at least 0.2% as claimed in claim 12 would be met by Jouanno.
	Regarding claim 11, Chowdhury does not expressly teach the metal layer having zero expansion from exposure to 20 to 80% relative humidity at 20oC, however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the property of zero expansion as claimed would be meet by Chowdhury.
	Regarding claim 15, Jouanno teaches a glass laminate comprising a non-glass substrate including polymer material (0067).
	Regarding claims 16 and 20, Jouanno discloses a glass laminate comprising a substrate (130) having a thickness ranging from 0.1 to 5 mm (0100), overlapping the 
	Jouanno does not teach the laminated glass structure comprising an upper buffer layer laminated to the upper primary surface with the adhesive layer, and a lower buffer layer laminated to the lower primary surface with the adhesive layer. The buffer layers having a total thickness from about 0.1 to about 2.5 mm and further having the elastic modulus and coefficient of thermal expansion as claimed.
	Chowdhury, in the analogous field of glass laminates teaches a laminated structure in which a metal sheet (207) is laminated by adhesive layers to a substrate layer (203) and flexible glass layer (209). Chowdhury discloses the metal sheet comprising stainless steel (0039) and having a thickness of about 0.5 mm to about 2 mm (0040), overlapping the claimed thickness from about 0.1 to about 2.5 mm.
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the laminate of Jouanno to include a stainless steel metal layer, as taught by Chowdhury, between the substrate and each glass layer, to provide protection while also maintaining the outer appearance of the laminate (0004).
	Chowdhury does not expressly teach the metal layer having an elastic modulus of at least 70 GPa and a coefficient of thermal expansion between about 4 and 25 ppm*oC-1, however, given stainless steel is disclosed in applicants specification as an 
	Regarding claims 17 and 23, Jouanno teaches a glass laminate comprising a non-glass substrate including polymer material such as polycarbonate or polymethyl methacrylate (0067). Given polycarbonate and polymethyl methacrylate are disclosed as exemplary substrate materials (see specification paragraph 0062-0063), the environmental strain of at least two times greater than that of the glass sheet as claimed in claim 10 and of at least 0.2% as claimed in claim 12 would be met by Jouanno.
	Regarding claim 18, Chowdhury does not expressly teach the metal layer having zero expansion from exposure to 20 to 80% relative humidity at 20oC, however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the property of zero expansion as claimed would be meet by Chowdhury.
	Regarding claim 19, Chowdhury discloses the metal sheet comprising stainless steel (0039) and having a thickness of about 0.5 mm to about 2 mm (0040), overlapping the claimed thickness from about 0.5 to about 1.5 mm. Chowdhury does not expressly teach the metal layer having an elastic modulus of at least 150 GPa and a coefficient of thermal expansion between about 10 and 20 ppm*oC-1, however, given stainless steel is disclosed in applicants specification as an exemplary buffer layer material (0083) the properties of elastic modulus and coefficient of thermal expansion as claimed would be meet by the prior art.
Regarding claim 21, the metal layers are stainless steel having a thickness of about 0.5 to about 2 mm (0039-0040), thus having substantially the same composition and thicknesses.
	Regarding claim 24, Jouanno teaches a glass laminate comprising a non-glass substrate including polymer material (0067).

Response to Arguments
Applicant’s arguments filed 01/21/2022 have been fully considered but they are not persuasive.

Regarding independent claim 1, applicant argues that Chowdhury does not teach insulation layer 203 being a part of laminate 103. Applicant argues that mounting a laminate to another surface does not make that surface part of the laminate.
	The examiner respectfully disagrees with applicants assertion. Chowdhury teaches adhesive attachment of a laminated structure (103) to an insulating layer (203). The laminated structure including a metal sheet (207; buffer layer), flexible glass sheet (209) and adhesive (211). Metal sheet (207) is adhesively attached to the substrate (203). By definition (see merriam-webster.com/dictionary/laminate) adhesive attachment is laminating. Thus, adhesively attaching the laminated structure (103) to the substrate (203) does make a new laminate structure.

Applicant’s arguments with respect to the rejection of claim 9 over Chowdhury et al. (US 2014/0014260) and further in view of Jouanno et al. (US 2016/0083282) have 

Applicant argues with respect to independent claim 16 applicant argues that Chowdhury does not disclose a metal sheet laminated to a substrate nor does it disclose or suggest multiple metal sheets.
	As discussed above the examiner does not agree that Chowdhury does not disclose a metal sheet that is laminated to a substrate. As Chowdhury teaches adhesive attachment of the metal layer to the substrate, the metal layer is laminated to the substrate. Chowdhury teaches the metal layer between the glass and substrate layer. Jouanno teaches a glass laminate comprising a substrate (130), adhesive layers (174 and 175) on each of the upper and lower surface of the substrate, respectfully, and flexible glass sheets 140 laminated by the adhesive layers (Fig. 1), i.e., the laminate includes two glass layers. A person of ordinary skill is motivated by the disclosure of Chowdhury to include a stainless steel metal layer between the substrate and glass layers to provide protection while also maintaining the outer appearance of the laminate (0004). Given Jouanno teaches a glass layer on either side of the substrate, a person of ordinary skill would include a metal layer between each surface of the substrate and the respective glass layers. Thus, Jouanno in view of Chowdhury discloses a structure in which the substrate is intermediate both an upper and lower buffer layer.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781